DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-6, 9, 13-14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “wherein the prepared rice is distinct from the rice processed material” in line 3.  Applicant discloses prepared rice to refer to rice in the form of being heat prepared to an extent to make raw rice edible (Specification, Paragraph [0017]).  Applicant also discloses the rice processed material containing cooked high amylose rice (Specification, Paragraph [0021]).  Applicant also discloses adding rice processed material to white rice (Specification, Paragraph [0046]).  There was not adequate written description at the time of filing for the prepared rice to be distinct from the rice processed material, i.e. for the invention to encompass multiple types of cooked rice.  Therefore, this limitation introduces new matter.  It is noted that the disclosure at the time of filing never references the term “distinct.”
Claim 18 recites the limitation “a grain containing food configured to be frozen that is a prepared rice containing rice grains, the grain containing food is distinct from the rice processed material” in lines 4-6.  Applicant discloses prepared rice to refer to rice in the form of being heat prepared to an extent to make raw rice edible (Specification, Paragraph [0017]).  Applicant also discloses the rice processed material containing cooked high amylose rice (Specification, Paragraph [0021]).  Applicant also discloses adding rice processed material to white rice (Specification, Paragraph [0046]).  There was not adequate written description at the time of filing for the grain containing food that is a prepared rice to be distinct from the rice processed material, i.e. for the invention to encompass multiple types of cooked rice.  Therefore, this limitation introduces new matter.  It is noted that the disclosure at the time of filing never references the term “distinct.”
Claims 5-6, 9, and 13-14 are rejected as depending on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9, 13-14, 18-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a prepared rice” in line 2.  It is unclear what constitutes a “prepared” rice.  It is unclear if the prepared rice is cooked or uncooked.
Claim 3 recites the limitation “wherein the prepared rice is distinct from the rice processed material” in line 3.  It is unclear if this limitation requires multiple different rices.  Applicant discloses prepared rice to refer to rice in the form of being heat prepared to an extent to make raw rice edible (Specification, Paragraph [0017]).  Applicant also discloses the rice processed material containing cooked high amylose rice (Specification, Paragraph [0021]).  Applicant also discloses adding rice processed material to white rice (Specification, Paragraph [0046]).  It is unclear if the prepared rice, which is a rice that is heated/cooked, is different from the rice processed material, which is a cooked high amylose rice.  For purposes of examination Examiner interprets the claim to require two different kinds of cooked rice wherein one of the cooked rice is of the cooked high amylose rice variety.
Claim 4 recites the limitation “wherein the noodles or a noodle sheet are distinct from the rice processed material and wherein the rice processed material is kneaded into the noodles or the noodle sheet” in lines 3-4.  These limitations are contradictory since rice processed material that is kneaded into the noodles or the noodle sheet are not distinct from one another.  For purposes of examination Examiner interprets the claim to require noodles or noodle sheet containing a cooked high amylose rice.
Claim 6 recites the limitation “wherein the rice processed material of the food product includes, for 100 parts of mass of raw rice as a raw material of the prepared rice, 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats” in lines 1-5.  It is unclear how the phrase “raw material” is being used in the context of the claim.  A rice processed material that contains a cooked high amylose rice as recited in Claims 1 and 6 in combination is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw material” corresponds to uncooked and unprocessed materials within the food product or if “raw materials” corresponds to any materials that constitute the food product.
Claim 8 recites the limitation “wherein the rice processed material of the food product includes, for 100 parts of mass of raw rice as a raw material of the noodles or noodle sheet, 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats” in lines 1-5.  It is unclear how the phrase “raw material” is being used in the context of the claim.  A rice processed material that contains a cooked high amylose rice as recited in Claims 1, 4, and 7-8 in combination is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw material” corresponds to uncooked and unprocessed materials within the food product or if “raw materials” corresponds to any materials that constitute the food product.
Claim 18 recites the limitation “a prepared rice” in line 4.  It is unclear what constitutes a “prepared” rice.  It is unclear if the prepared rice is cooked or uncooked.
Claim 18 recites the limitation “a grain containing food configured to be frozen that is a prepared rice containing rice grains, the grain containing food is distinct from the rice processed material” in lines 4-6.  It is unclear if this limitation requires multiple different rices.  Applicant discloses prepared rice to refer to rice in the form of being heat prepared to an extent to make raw rice edible (Specification, Paragraph [0017]).  Applicant also discloses the rice processed material containing cooked high amylose rice (Specification, Paragraph [0021]).  Applicant also discloses adding rice processed material to white rice (Specification, Paragraph [0046]).  It is unclear if the prepared rice, which is a rice that is heated/cooked, is different from the rice processed material, which is a cooked high amylose rice.  For purposes of examination Examiner interprets the claim to require two different kinds of cooked rice wherein one of the cooked rice is of the cooked high amylose rice variety.
Claim 19 recites the limitation “a grain containing food configured to be frozen that is noodles or a noodle sheet, the grain containing food is distinct from the rice processed material and wherein the rice processed material is kneaded into the noodles or the noodle sheet” in lines 4-7.  These limitations are contradictory since rice processed material that is kneaded into the noodles or the noodle sheet are not distinct from one another.  For purposes of examination Examiner interprets the claim to require noodles or noodle sheet containing a cooked high amylose rice.
Claim 20 recites the limitation “wherein the food configured to be frozen is coupled to the rice processed material containing high amylose rice that has been cooked” in lines 1-2.  It is unclear if the cooked high amylose rice is incorporated into a frozen food or an unfrozen food.
Claim 22 recites the limitation “wherein the food configured to be frozen is configured to be coupled to the freezer burn prevention agent while in an unfrozen state and to transition to a frozen state” in lines 1-3.  It is unclear if “an unfrozen state” refers to “the food configured to be frozen” or if “an unfrozen state” refers to “the freezer burn prevention agent.”  Similarly, it is unclear if “a frozen state” refers to “the food configured to be frozen” or if “a frozen state” refers to “the freezer burn prevention agent.”
Clarification is required.
Claims 5, 7, 9, 13-14, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432 and Paulus et al. US 2010/0310747.
Regarding Claim 1, applicant discloses freezer burn being a phenomenon in which water in food is sublimated during preservation in a freezer wherein air enters into gaps generated by water sublimation (Specification, Paragraph [0002]) and a freezer burn agent is a material that suppresses water sublimation in food to be frozen (Specification, Paragraph [0018]).  Kraklow et al. discloses that freezer burn occurs when moisture migrates through packaging material and disappears through sublimation when frozen foods are poorly wrapped and stored in a freezer (‘926, Paragraph [0009]).  Kraklow et al. teaches a frozen food product (frozen microwavable bakery product) (‘926, Paragraph [0040]) comprising a freezer burn prevention agent (water activity reducing agents) (‘926, Paragraphs [0050], [0052], and [0096]).  The disclosure of water activity reducing agents that reduce moisture migration so as to minimize moisture sublimation and loss during frozen storage (‘926, Paragraph [0096]) reads on the claimed freezer burn prevention agent in view of applicant’s description that freezer burn occurs when air enters into gaps generated by water sublimation (Specification, Paragraph [0002]).  The food product comprises a rice processed material containing high amylose rice (‘926, Paragraph [0047]).
Kraklow et al. is silent regarding the high amylose rice being cooked.
Zallie et al. discloses a food product comprising a rice processed material (‘432, Column 5, lines 22-39) (‘432, Column 7, lines 58-61) containing high amylose starches (‘432, Column 7, lines 26-42) combined with rice starches (‘432, Column 7, lines 58-61) that has been cooked (‘432, Column 7, lines 43-57) and a food to be frozen for use in microwave oven cooking (‘432, Column 17, lines 49-51).  Furthermore, Paulus et al. discloses a frozen bakery bread product (‘747, Paragraph [0059]) comprising heat moisture treated rice flour containing a high amylose starch (heat moisture treated rice flour) (‘747, Paragraph [0060]).
Kraklow et al., Zallie et al., and Paulus et al. are all directed towards the same field of endeavor of microwavable frozen bread products comprising high amylose flour (‘926, Paragraphs [0002] and [0047]) (‘432, Column 7, lines 58-61) (‘432, Column 9, lines 1-7) (‘432, Column 23, lines 31-34) (‘432, Column 24, lines 54-62) (‘747, Paragraphs [0059] and .  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the high amylose rice used in the bread product of Kraklow et al. and use a cooked high amylose rice since Zallie et al. teaches that it was known and conventional to use either uncooked or cooked high amylose starches combined with other starches (‘432, Column 7, lines 26-42) such as rice starches (‘432, Column 7, lines 58-61) in making bread products (‘432, Column 9, lines 1-7).  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  It would have been obvious to one of ordinary skill in the art to modify the frozen food product of Kraklow et al. and use a rice processed material containing cooked high amylose rice flour since Paulus et al. teaches that there was known utility in using cooked high amylose rice flour in making frozen bread products (‘747, Paragraph [0060]).
Further regarding Claim 1, in the event that it can be argued that the water activity reducing agent of Kraklow et al. modified with Zallie et al. and Paulus et al. is the structure attributed to the freezer burn prevention agent and that the cooked high amylose rice is not the claimed freezer burn prevention agent, applicant discloses the rice processed material exerting an effect as a freezer burn prevention agent (Specification, Paragraph [0018]).  Kraklow et al. teaches minimizing moisture sublimation and loss during frozen storage (‘926, Paragraph [0096]).  Kraklow et al. modified with Zallie et al., and Paulus et al. teaches using cooked high amylose rice as discussed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01).  Since the combination of Kraklow et al. modified with Zallie et al. and Paulus et al. teaches using cooked high amylose rice in the food product, one of ordinary skill in the art would expect the cooked high amylose of Kraklow et al. modified with Zallie et al. and Paulus et al. to have the same properties as claimed and also serve as a freezer burn prevention agent.
Further regarding Claim 1, the limitations “configured to be frozen” are seen to be recitations regarding the intended use of the “food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Kraklow et al. discloses the food being frozen (‘926, Paragraph [0128]).
Regarding Claim 2, Kraklow et al. discloses the food to be frozen being a grain containing food (‘926, Paragraphs [0043] and [0049]).
Regarding Claim 4, Kraklow et al. discloses a grain containing food (‘926, Paragraph [0034]) comprising starch (‘926, Paragraph [0074]).  Zallie et al. discloses a noodle comprising high amylose starches (‘432, Column 8, lines 44-60).  The noodles are distinct from the rice processed material (cooked high amylose starches) (‘432, Column 4, lines 6-21) (‘432, Column 18, lines 41-58) since the ramen noodles contain other components besides high amylose starches such as salt, corn oil, and water (‘432, Column 18, lines 41-58).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grain containing food made of starch of Kraklow et al. and make noodles comprising cooked high amylose starches that are distinct from the rice processed cooked high amylose starch by incorporating other ingredients into the noodles since Zallie et al. teaches that it was known in the art to make noodles from rice processed high amylose cooked starches with additional ingredients.
Further regarding Claim 4, Paulus et al. discloses a mixture of rice processed material (cooked high amylose starches) (‘747, Paragraph [0060]) kneaded with other ingredients (‘747, Paragraphs [0013] and [0060]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grain containing food of Kraklow et al. to have starches kneaded with other ingredients since Paulus et al. teaches that kneading is a known and conventional way to incorporate starches with other ingredients.
Regarding Claim 20, Kraklow et al. discloses the food capable of being frozen (‘926, Paragraph [0120]) being coupled to the rice processed material containing high amylose rice (‘926, Paragraph [0047]).  Zallie et al. discloses the high amylose starches being cooked (‘432, Column 4, lines 6-21).
Further regarding Claim 20, the limitations “configured to be frozen” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 21, Kraklow et al. discloses the food configured to be frozen being in a frozen state (‘926, Paragraphs [0042]-[0043]).
Regarding Claim 22, the limitations “wherein the food configured to be frozen is configured to be coupled to the freezer burn prevention agent while in an unfrozen state and to transition to a frozen state after being coupled to the freezer burn prevention agent” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Kraklow et al. discloses the freezer burn prevention agent (water activity reducing agents) effective to bind water within the food product to reduce the amount of free moisture in the food product and minimize sublimation of moisture when stored frozen (‘926, Paragraph [0033]).  The water activity reducing agents are capable of being applied to the food in an unfrozen state before the food is stored in a frozen condition.
Regarding Claim 23, the limitations “wherein the freezer burn prevention agent is configured to suppress water sublimation and/or oxidation in the food when the food is in a frozen state” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Kraklow et al. discloses the freezer burn prevention agent (water reducing activity) suppressing water sublimation in the food when the food is in a frozen state (‘926, Paragraphs [0033] and [0081]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432 and Paulus et al. US 2010/0310747 as applied to claim 1 above in further view of Sugiyama et al. JP 2007/225379 (cited on Information Disclosure Statement filed March 3, 2021).
A formal human translation of Sugiyama et al. was previously furnished on September 2, 2021.  It is noted that all citations to Sugiyama et al. are with respect to the formal human translation.
Regarding 3, Paulus et al. discloses a rice processed material containing high amylose rice that has been cooked (heat moisture treated rice flour) (‘747, Paragraph [0060]) (‘747, Example 4, Formulation A, Bread) (‘747, Paragraphs [0093]-[0095]).
Kraklow et al. modified with Zallie et al. and Paulus et al. is silent regarding the prepared rice being distinct from the rice processed material.
Sugiyama et al. discloses an emulsified rice gel used as a food modifier for bread (‘379 Translation, Paragraph [0029]).  Sugiyama et al. further discloses a grain containing food (bread) being made from a prepared rice (one rice of the at least two cooked rices) containing rice grains (‘379 Translation, Paragraphs [0018] and [0055]). The prepared rice (one rice of the at least two cooked rices) (‘379 Translation, Paragraph [0018]) is distinct form the rice processed material (prepared rice contains only one rice of the at least two cooked rices whereas the rice processed material contains a mixture of at least two cooked rice).  The rice processed material (mixture of at least two cooked rices) is attached to at least a surface of the rice grains (‘379 Translation, Paragraphs [0017]-[0018]).
Both Kraklow et al. and Sugiyama et al. are directed towards the same field of endeavor of bread made from rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bread of modified Kraklow et al. and incorporate multiple cooked rices, which reads on a prepared rice being distinct from rice processed material, since Sugiyama et al. teaches that there was known utility in using multiple types of cooked rices into bread (‘379 Translation, Paragraph [0029]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432, Paulus et al. US 2010/0310747, and Sugiyama et al. JP 2007/225379 (cited on Information Disclosure Statement filed March 3, 2021) as applied to claim 3 above in further view of Ekanayake et al. US 6,056,984.
Regarding Claim 5, Kraklow et al. discloses the food product (frozen microwavable bakery product) comprising a rice processed material (cereal grain flour) and oils (food grade oil) (‘926, Paragraph [0033]) and fats (shortening) (‘926, Paragraphs [0033] and [0068]).  Although Kraklow et al. explicitly teaches the oils and fats to be associated with the frozen microwavable bakery product and does not explicitly state that the rice processed grain flour contains oils and fats, Ekanayake et al. discloses a flour based dough composition used to make breads (‘984, Column 8, lines 37-52) comprising a rice flour (‘984, Column 4, lines 7-12) wherein the flour based product comprises fats and oils (mixtures of low calorie fat materials and triglyceride oils) (‘984, Column 9, lines 51-65).
Both Kraklow et al. and Ekanayake et al. are directed towards the same field of endeavor of bread comprising a flour based dough composition.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rice processed flour material of modified Kraklow et al. and use rice flour that contains oils and fats as taught by Ekanayake et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  Ekanayake et al. teaches that there was known utility in using flour containing fats and oils in making bread.
Regarding Claim 9, Paulus et al. discloses the bread comprising vegetable oil (‘747, Example 4, Formulation A) (‘747, Paragraph [0095]).  Ekanayake et al. discloses the flour based product comprises fats and oils (mixtures of low calorie fat materials and triglyceride oils) (‘984, Column 9, lines 51-65).  Kraklow et al. discloses using fats such as safflower oil and olive oil (‘926, Paragraph [0068]) in making bread.
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432, Paulus et al. US 2010/0310747, Sugiyama et al. JP 2007/225379 (cited on Information Disclosure Statement filed March 3, 2021), and Ekanayake et al. US 6,056,984 as applied to claim 5 above in further view of Cristadoro et al. US 2010/0310749.
Regarding Claim 6, Zallie et al. discloses the high amylose starch being used in foods as the only starch wherein the high amylose starch is present in an amount typically used for a particular food formulation wherein the starch may be used at levels up to about 95% on a dry weight basis depending on the food (‘432, Column 7, lines 26-42) wherein the starch is a rice based high amylose starch (‘432, Column 7, lines 58-61).
Kraklow et al. modified with Zallie et al., Paulus et al., Sugiyama et al., and Ekanayake et al. is silent regarding the rice processed material of the food product including for 100 parts of mass of raw rice as a raw material of the prepared rice 0.2 to 1.6 parts by mass of the high amylose rice and 0.3 to 7.0 parts by mass of the oils and fats.
Cristadoro et al. discloses a grain based food (‘749, Paragraph [0026]) comprising heat treated high amylose flour in batter (‘749, Paragraph [0015]) wherein starches are added to the food product to alter the viscosity of the raw batter or to adjust the volume and texture of the baked good wherein the starch is pregelatinized rice starch present in an amount ranging from about 0.5% to about 3% (‘749, Paragraph [0025]), which overlaps the claimed amount of 0.2 to 1.6 parts by mass of high amylose rice for 100 parts of mass of raw rice as a raw material and fats are present to provide a soft texture and to improve flexibility wherein fat is present in an amount ranging from about 5% to about 20% (‘749, Paragraph [0021]), which overlaps the claimed amount of 0.3 to 7.0 parts by mass of the oils and fats.
Both Kraklow et al. and Cristadoro et al. are directed towards the same field of endeavor of grain based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of high amylose rice and oils and fats of the raw materials of the prepared rice of Kraklow et al. since Cristadoro et al. teaches that the claimed amounts of high amylose rice and oils and fats were known amounts in making grain based food products.  Where the claimed amount ranges of high amylose rice and oils and fats overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, differences in the concentration of high amylose rice and oils and fats in the food product will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of high amylose rice present to adjust the volume and texture of the baked good (‘749, Paragraph [0025]).  One of ordinary skill in the art would adjust the amount of fats present to adjust the texture and flexibility of the food product (‘749, Paragraph [0021]).
Regarding Claim 13, Paulus et al. discloses a dough based mixture of flour and starch (‘747, Paragraph [0013]).  Ekanayake et al. discloses the flour based product comprises fats and oils (mixtures of low calorie fat materials and triglyceride oils) (‘984, Column 9, lines 51-65).  Kraklow et al. discloses using fats such as safflower oil and olive oil in flour based dough (‘926, Paragraphs [0068]-[0069]).
Regarding Claim 18, it is noted that Claim 18 recites the same limitations and Claims 1-3 and 6 in combination.  Therefore, Claim 18 is rejected for the same reasons as Claims 1-3 and 6 in combination as discussed in the rejection of Claim 6 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432 and Paulus et al. US 2010/0310747 as applied to claim 4 above in further view of Ekanayake et al. US 6,056,984.
Regarding Claim 7, Kraklow et al. discloses the food product (frozen microwavable bakery product) comprising a rice processed material (cereal grain flour) and oils (food grade oil) (‘926, Paragraph [0033]) and fats (shortening) (‘926, Paragraphs [0033] and [0068]).  Although Kraklow et al. explicitly teaches the oils and fats to be associated with the frozen microwavable food product and does not explicitly state that the rice processed grain flour contains oils and fats, Ekanayake et al. discloses a flour based dough composition used to make breads (‘984, Column 8, lines 37-52) comprising a rice flour (‘984, Column 4, lines 7-12) wherein the flour based product comprises fats and oils (mixtures of low calorie fat materials and triglyceride oils) (‘984, Column 9, lines 51-65).
Both Kraklow et al. and Ekanayake et al. are directed towards the same field of endeavor of grain foods comprising a flour based dough composition.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rice processed flour material of modified Kraklow et al. and use rice flour that contains oils and fats as taught by Ekanayake et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  Ekanayake et al. teaches that there was known utility in using flour containing fats and oils in making grain foods.
Regarding Claim 14, Paulus et al. discloses a dough based mixture of flour and starch (‘747, Paragraph [0013]).  Ekanayake et al. discloses the flour based product comprises fats and oils (mixtures of low calorie fat materials and triglyceride oils) (‘984, Column 9, lines 51-65).  Kraklow et al. discloses using fats such as safflower oil and olive oil in flour based dough (‘926, Paragraphs [0068]-[0069]).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklow et al. US 2008/0260926 in view of Zallie et al. US 5,281,432, Paulus et al. US 2010/0310747, and Ekanayake et al. US 6,056,984 as applied to claim 7 above in further view of Cristadoro et al. US 2010/0310749 and Miller et al. US 4,590,084.
Regarding Claim 8, Zallie et al. discloses the high amylose starch being used in foods as the only starch wherein the high amylose starch is present in an amount typically used for a particular food formulation wherein the starch may be used at levels up to about 95% on a dry weight basis depending on the food (‘432, Column 7, lines 26-42) wherein the starch is a rice based high amylose starch (‘432, Column 7, lines 58-61).
Kraklow et al. modified with Zallie et al., Paulus et al., and Ekanayake et al. is silent regarding the rice processed material of the food product including for 100 parts of mass of raw grain as a raw material of the noodles or the noodle sheet being 1 to 30 parts by mass of the high amylose rice and 5 to 20 parts by mass of the oils and fats.
Cristadoro et al. discloses a grain based food (‘749, Paragraph [0026]) comprising heat treated high amylose flour in batter (‘749, Paragraph [0015]) wherein starches are added to the food product to alter the viscosity of the raw batter or to adjust the volume and texture of the baked good wherein the starch is pregelatinized rice starch present in an amount ranging from about 0.5% to about 3% (‘749, Paragraph [0025]), which overlaps the claimed amount of 0.2 to 1.6 parts by mass of high amylose rice for 100 parts of mass of raw rice as a raw material and fats are present to provide a soft texture and to improve flexibility wherein fat is present in an amount ranging from about 5% to about 20% (‘749, Paragraph [0021]), which overlaps the claimed amount of 0.3 to 7.0 parts by mass of the oils and fats.  Miller et al. also teaches paste products such as noodles (‘084, Column 1, lines 6-10) comprising high amylose rice starch (‘084, Column 2, lines 28-45) wherein the optimum amount of high amylose starch required varies depending on the paste product produced, the ingredients normally employed therein, and the overall farinaceous constitution of the paste product wherein the amount of high amylose starch employed in the paste composition is in the range of 15 to 35% (‘084, Column 3, lines 1-8).
Kraklow et al., Cristadoro et al., and Miller et al. are all directed towards the same field of endeavor of grain based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of high amylose rice and oils and fats of the raw materials of the grain of Kraklow et al. since Cristadoro et al. teaches that the claimed amounts of high amylose rice and oils and fats were known amounts in making grain based food products and since Miller et al. also teaches that the claimed amounts of high amylose rice were known amounts in making noodles.  Where the claimed amount ranges of high amylose rice and oils and fats overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, differences in the concentration of high amylose rice and oils and fats in the food product will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of high amylose rice present to adjust the volume and texture of the baked good (‘749, Paragraph [0025]).  One of ordinary skill in the art would adjust the amount of fats present to adjust the texture and flexibility of the food product (‘749, Paragraph [0021]).  One of ordinary skill in the art would adjust the amount of high amylose rice used in the noodles which varies depending on the paste product produced, the ingredients normally employed therein, and the overall farinaceous constitution of the paste product (‘084, Column 3, lines 1-8).
Regarding Claim 19, it is noted that Claim 19 recites the same limitations and Claims 1-2, 4, and 7-8 in combination.  Therefore, Claim 19 is rejected for the same reasons as Claims 1-2, 4, and 7-8 in combination as discussed in the rejection of Claim 8 above.

Response to Arguments
Examiner notes that several new rejections to 35 USC 112(a) as well as 35 USC 112(b) have been raised herein.  As such, a Non-Final Office Action has been issued herein.
Applicant’s arguments with respect to the rejections to 35 USC 103(a) of Claims 1-9, 13-14, and 18-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new prior art combination was necessitated by amendment by incorporation of the new limitation “a freezer burn prevention agent.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tillman et al. US 2007/0092167 discloses freezer burn occurs when moisture is drawn from food items and forms ice on the food item wherein freezer burn is reduced when entrapped air is substantially eliminated (‘167, Paragraph [0036]).
Magana US 2016/0242450 discloses modified starches derived by chemical means from rice that are thermally converted (‘450, Paragraph [0070]) used in breads (‘450, Paragraph [0194]).
Ostrander et al. US 2014/0289896 discloses high amylose starches used in flour for bread providing anti-staling properties (‘896, Paragraph [0147]).
Smit-Boer et al. US 2013/0337141 discloses pregelatinized high amylose starch being prepared by cooking (‘141, Paragraph [0026]).
Krohn et al. US 2014/0010939 discloses pregelatinized starches derived from high amylose rice (‘939, Paragraph [0313]) used in breads (‘939, Paragraph [0823]).
Yamada US 2013/0216680 discloses a bread like puffed food product (‘680, Paragraph [0004]) comprising a pregelatinized rice starch (‘680, Paragraph [0043]).
Cohen et al. US 2011/0143001 discloses bread (‘001, Paragraph [0058]) comprising pregelatinized rice (‘001, Paragraph [0044]).
Nakaya et al. US 2010/0316762 discloses rice noodles comprising pregelatinized starch (‘762, Paragraph [0008]).
Marsland US 2010/0189864 discloses a frozen bread product (‘864, Paragraph [0019]) comprising pregelatinized starches (‘864, Paragraph [0011]).
Karkowski et al. US 2008/0003340 discloses frozen dough (‘340, Paragraph [0020]) comprising pregelatinized rice starch in an amount of about 0 wt% to about 50 wt% of the dough (‘340, Paragraph [0022]).
Ohukma et al. US 5,472,732 discloses dextrin heat treated pregelatinized starches (‘732, Column 4, lines 1-11) usable for baked bread products and noodles and frozen processed foods (‘732, Column 33, lines 54-67).
Liu et al. US 2006/0182869 discloses what has a natural oil content (‘869, Paragraph [0044]) used to make a frozen dough product (‘869, Paragraph [0051]).
Kembol et al. US 2016/0309751 discloses high amylose starch present in a cranberry meal in any suitable amount such as between 5% and 95% of the weight of the extruded blend (‘751, Paragraph [0011]).
Hirae et al. US 2013/0259981 discloses a dough based bakeable food product (‘981, Paragraph [0052) comprising rice flour (‘981, Paragraph [0064]) and a high amylose pregelatinized cooked starch (‘981, Paragraphs [0064] and [0086]) in an amount of 1 to 30% by weight based upon the amount of the batter (‘981, Paragraph [0064]) and oil blended into the batter in an amount of from 0 to 60% by weight based upon the amount of the batter (‘981, Paragraph [0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792